Citation Nr: 1750080	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disease in the left shoulder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

As pointed out in the prior June 2016 Board decision, the case has a complex procedural history.  The Board will briefly review the procedural history as it pertains to the issues that are remaining on appeal and listed on the title page.  

In a June 2011 Board decision, in pertinent part, the Veteran was denied the claims of entitlement to service connection for a sleep disorder and left shoulder disability. The Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in February 2012, the Court ordered that the joint motion for remand (JMR) be granted.  The Court vacated and remanded the Board's decision with regard to the issues of entitlement to service connection for a sleep disorder and left shoulder disability.  The Court's order was effectuated by a December 2013 Board remand.  

Following the December 2013 Board remand, in an October 2014 rating decision, the RO granted service connection for a left shoulder disability.  The Veteran perfected an appeal regarding the disability rating that was assigned to his left shoulder disability.  In April 2015 and August 2015, the Board remanded the appeal to obtain outstanding treatment records and a supplemental statement of the case (SSOC).  In June 2016, the Board remanded the issues of entitlement to service connection for a sleep disorder and entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder.  In October 2016, the RO increased the rating for the left shoulder disability to 20 percent disabling, effective in October 2007 (date of grant of service connection).  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  After obtaining VA medical opinion, the RO continued the denial of service connection for a sleep disorder.  


FINDINGS OF FACT

1.  The preponderance of the probative (competent and credible) medical and other evidence of record indicates the Veteran's sleep apnea is not related to his military service to include service connected PTSD and CAD.

2.  The service-connected left shoulder disability was principally manifested by complaints of pain and limitation of functional motion of the left arm to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a disability evaluation in excess of 20 percent for the service-connected left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

The Veteran maintains that service connection is warranted for a sleep disorder and a higher rating is warranted for his left shoulder disability.  The Veterans Claims Assistance Act of 2000 (VCAA), defines VA's duties to notify and assist a claimant in the development of a claim.

In this regard, the Veteran's attorney argues that the VA examinations conducted in accordance with his claims were inadequate.  However, the Board disagrees.  The reports of the VA examiners were quite detailed and extensive.  The examiners reviewed the e-file and medical reports.  In interviewing the Veteran, the examiners were certainly aware and took into consideration his complaints.  Additionally, complete physical examination as well extensive diagnostic testing was conducted.  There is no suggestion that any aspect of the reports is incomplete or incorrect.  The reports contain sufficient evidence by which to evaluate the Veteran's left shoulder disability in the context of the rating criteria.  Further, the Board finds that the provided adequate rationale in their opinions regarding the possibility that the Veteran's sleep disorder being caused by or aggravated by his service connected heart and psychiatric disabilities. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Further, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection for a sleep disorder

The Veteran maintains that he suffers from sleep apnea that is either caused by or in the alternative aggravated by his service connected disabilities to include coronary artery disease (CAD) and post traumatic stress disorder (PTSD).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this alternative secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In regard to secondary service connection element (1), current disability, VA treatment and examination reports include diagnoses of sleep apnea. 

In regard to element (2), evidence of a service-connected disability, service connection is in effect for coronary artery disease and PTSD. 

While there is evidence of service connected disabilities and current diagnoses, the problem with the Veteran's claim for service connection arises with the third element of Wallin, medical evidence of a nexus.  The medical evidence of record does not include any statements or opinions that attribute the Veteran's current sleep apnea to his military service, including PTSD and coronary artery disease (CAD). 

A sleep study was conducted in May 2012.  The nocturnal sleep study was diagnostic of mild obstructive sleep-disordered breathing.  The examiner added that there were several periodic limb movements unassociated with arousals.  The examiner also commented that short rapid eye movement (REM) latency could be secondary to depression. 

In December 2012, the Veteran submitted an unpublished abstract from a website, Medpage today, regarding the fact that in a study of one hundred and thirty-five veterans with PTSD 1) 98 percent of the veterans had a sleep disorder and 2) fifty-four percent of these veterans were diagnosed with sleep apnea.  

When asked to provide an opinion regarding the etiology of any sleep disorder, a VA psychologist commented in May 2014:

The veteran has a long standing diagnosis of chronic [PTSD] and the veteran has also been diagnosed by C and P to have Depressive Disorder that is intertwined with the PTSD. Please note that difficulty falling and staying asleep is one specific symptom of the PTSD and also that of his Depressive Disorder that is intertwined with the PTSD. The veteran does not exhibit a separate DSM-5 mental sleep disorder which is different than the PTSD or Depressive Disorder. [H]ence, there is no other mental sleep disorder diagnosed by DSM-5. I have read the veteran's lay testimony of having trouble sleeping back to time of service. The veteran is service connected for PTSD which is chronic and this would make logical sense that the problems he had with sleep dating back to time of service would be PTSD related. The veteran's PTSD and Depression NOS severity remains essentially the same as since he was last seen for his C and P examination for PTSD. Objective levels of evidence do not show information that his symptoms have risen to a level of significance that he is seeking mental health intervention.  

A VA physician assistant in May 2014 also agreed with this opinion.  He reviewed the private sleep study which indicated that REM could be secondary to depression.  The examiner noted that insomnia is a symptom of depression and the Veteran is service connected for depression in conjunction with PTSD.  Regarding, sleep apnea; the examiner indicated that the Omaha/NWIHS VA along with his colleagues could not find any definitive cause-effect relationship between PTSD and sleep apnea.  He referred to the report of the VA psychologist that conducted the May 2014 psychiatric examination. 

At VA psychiatric examination, in August 2016, the examiner stated that it was less likely than not that sleep apnea (less than 50% probability) was incurred in or caused by military service to include service-connected sleep agnea and PTSD.  In providing the rationale, the psychologist stated: 

The articles submitted by the veteran were reviewed. An extensive review of the current medical literature was conducted, including Up To Date, Emedicine. There is no evidence linking CAD as a cause of obstructive sleep apnea (OSA). Up To Date explains the mechanical cause of OSA as follow: "The throat is surrounded by muscles that open and close the airway while speaking, swallowing, or breathing. If these throat muscles relax inappropriately during sleep, or if the throat is abnormally small, the airway may be narrowed. This can result in snoring and decreased air flow into and out of the lungs, which is called an obstructive hypopnea. Complete closure of the airway results in cessation of all air movement, and is called an obstructive apnea. A person may have apneas and hypopneas during sleep. Changes in blood oxygen and carbon dioxide levels occur when breathing is abnormal during sleep. Even if these levels change only slightly, the brain recognizes that there has been an interruption in normal breathing. The brain also recognizes when more work is required to get air into the lungs, as may occur when the throat is completely or partially blocked. This causes partial awakening (arousal) from sleep. Although the brain may be partially awake, the person may not sense that he or she is awake. When these arousals occur, the throat muscles contract, the airway is reopened, and normal breathing resumes. This is often, but not always, associated with a loud snore or snort. The person often goes back to sleep quickly, usually without being aware of the episode. 

Alternately, some patients with OSA awaken suddenly and completely with a sensation of gasping, smothering, or choking. Once sleep resumes, the throat muscles relax, the airway closes, and the pattern repeats itself. This cycle of abnormal breathing, disruption of sleep, resumption of sleep, and recurrence of abnormal breathing can occur many times throughout the night." 

Some studies have shown an increased rate of OSA in veteran's with PTSD, such as: 

Original Research: Sleep Disorders, August 2013, Sleep Disorders in US Military Personnel: A High Rate of Comorbid Insomnia and Obstructive Sleep Apnea FREE TO VIEW Vincent Mysliwiec, MD, FCCP; Jessica Gill, PhD; Hyunhwa Lee, PhD; Tristin Baxter, AAS; Roslyn Pierce, BS; Taura L. Barr, PhD, RN; Barry Krakow, MD; Bernard J. Roth, MD, FCCP. 

The articles submitted by the veteran were reviewed. This also gives evidence that there is a higher rate of OSA in veterans. However, no causative link has been established. However, associations, suggestions and elevated risks do not rise to the level of causation that is actually needed to link a certain medical condition to a specific exposure. With time and continued research, these causations might be established and would warrant further review. There is no clinical evidence that the Veteran's sleep apnea has been aggravated beyond its natural progression by his service connected PTSD. His sleep apnea has been treated and well controlled with CPAP. 

In regard to any etiological relationship between sleep apnea and CAD and PTSD, the examiner stated:

A literature review of sleep apnea and CAD suggests that OSA is a risk factor for developing CAD, and not the other way around.  Obstructive Sleep Apnea and Coronary Artery Disease: From Pathophysiology to Clinical Implications Fernando De Torres-Alba,* Daniele Gemma, Eduardo Armada-Romero, Juan Ramón Rey-Blas, Esteban López-de-Sá, and José Luis López-Sendon. 

Additionally, the veteran's sleep apnea has been treated with CPAP. There is no evidence to suggest any aggravation of the sleep apnea by the s/c CAD. 

The Board gives greater probative weight to the report and opinion of the evaluating VA psychologists because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the e-file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  The VA compensation examiners in this particular case thoroughly considered the possibility that the Veteran's current sleep apnea had its onset as a result of both PTSD and CAD.  The examiners acknowledged the unpublished medical abstract and pointed out that this article does not establish a causative link between PTSD and sleep apnea.  The examiners indicated that they were unable to find through their research including discussions with their peers, clinical data to establish such an etiological link.  Further, it was noted that there is sleep impairment associated with his depression and PTSD, but does not result in a separate diagnosable disorder according to DSM V.  Still further, the examiner pointed out the Veteran's sleep apnea is controlled by medications and as such, there is no evidence of aggravation of this disability.  Finally, there is no competent medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's lay statements are insufficient to rebut this opinion.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim for service connection for a sleep disorder.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102 

Higher rating for left shoulder disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The RO has rated the Veteran's left shoulder disability under Diagnostic Code 5201, which provides for the evaluation of limitation of motion of the shoulder.  Limitation of motion of the arm at shoulder level is rated 20 percent disabling for both the major and the minor side.  Limitation of the arm midway between the side and the shoulder level is rated 30 percent disabling on the major side; and limitation to 25 degrees from the side is rated 40 percent disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5010 indicates that the arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5202, other impairment of the humerus, a 20 percent evaluation is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation at the scapulohumeral joint and guarding of all arm movements.  A 40 percent evaluation is assigned where there is fibrous union, a 50 percent evaluation is warranted for nonunion or a false flail joint, and a 70 percent evaluation is warranted for loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  In this case, the evidence (e.g., VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the left shoulder is the minor extremity. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In reviewing the Veteran's medical history, VA examination was conducted in December 2007.  The Veteran reported his medical history.  He stated that prior to entrance into service, he sustained a left shoulder injury during a motorcycle accident.  He had been having progressing problems since the injury.  He received chiropractic treatment but primarily for neck problems.  His symptoms included pain and weakness.  He had flare-ups with changes in weather.  He treated his symptoms with ice and painkillers.  Since he was right-handed, he avoided use of the left extremity.  He had not had any surgeries including arthroscopic procedures performed.  

On examination, there was no deformity, giving away, instability, subluxation, dislocation, or arthritis.  He was able to forward to 120 degrees with pain beginning at 90 degrees; abduction was 110 degrees with tenderness beginning at 90 degrees; external rotation was 90 degrees; internal rotation was 90 degrees.  There was mild tenderness to palpation on the anterior of the left shoulder.  In consideration of Deluca, the examiner reported a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of motion with repetitive motion.  The examiner was unable to determine any additional loss of function that would result from flare ups.  An X-ray revealed mild acromioclavicular joint disease.  It was noted that the Veteran was a contractor in construction services.  The left shoulder disability limited his ability to reach, lift and carry.   

VA outpatient and private chiropractor records show that the Veteran continued complaints of shoulder pain.  A VA outpatient record dated in May 2008 shows that the Veteran had full range of passive motion of the left shoulder with pain at extreme of forward elevation.  On active motion he could forward elevate the left arm to 120 degrees.  He could fully abduct his left arm 100 degrees with external rotation to 30 degrees.  There was no grinding with passive motion.  There was noted weakness with abduction and external rotation.  X-rays were normal with no glenohumeral arthritis.  Magnetic resonance imaging (MRI) revealed a small supraspinatus tendon tear.   

VA examination was conducted in June 2011.  The Veteran reported that his left shoulder symptoms were increasing.  His complaints were consistent with prior reports.  On examination, the range of motion was as follows: forward flexion initially to 130 degrees, abduction to 85 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  There was no crepitus noted.  The Deluca examination consisted of 3 additional forward flexion exercises to 120 degrees, each time with pain beginning at 85 degrees.  He had moderate pain, moderate weakness and fatigue, but no incoordination.  His range of motion seemed better in the opposite shoulder.  The major functional impact was pain with repetitive use.  This examiner could not determine additional limitation following repetitive use during flare-ups, but there was additional loss of motion with repetitive use.  The examiner indicated that there was moderate painful motion.  There was no instability noted.  The examiner diagnosed tendinitis and bursitis of both shoulders. 

At VA examination in August 2016, the Veteran reported symptoms of pain and weakness of the left shoulder.  There was noted pain on palpation.  There was a reduction in strength in flexion and abduction.  There was no muscle atrophy, subluxation, ankylosis, or recurrent dislocation.  The range of motion was flexion to 50 degrees; abduction to 50 degrees; external rotation to 40 degrees; and internal rotation to 45 degrees.  

The Hawkins impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were positive.  He was unable to perform cross-body abduction test.  There was evidence of arthritis, instability as well as tenderness of the acromioclavicular (AC) joint.  The examiner acknowledged that the Veteran initially made good progress with physical therapy but his condition had worsened.  The Veteran denied any ongoing flare-ups for the previous 2 years.  As far as functional impact of disability on employment the examiner noted that the Veteran would be very limited in lifting his arm.  

In reviewing the medical examination, even with regard to the Veteran's complaints of pain, the Veteran does not reach an higher schedular evaluation available under Diagnostic Code 5201, as the Veteran at worst was able to abduct his left arm to 50 degrees at the August 2016 VA examination.  

Diagnostic Code 5202 provides a 40 percent evaluation where there is fibrous union.  X-ray revealed the presence of AC joint osteoarthritis.  Significantly, there was no reported evidence of fibrous union.  Without fibrous union, nonunion, or recurring episodes of dislocation, none of which is shown in this case, the criteria in Diagnostic Code 5202 do not support the assignment of a higher disability evaluation.  Diagnostic Code 5203 concerns impairment of the scapula or clavicle, which is not shown in this case, but even under this code the maximum rating is 20 percent. 

As noted above, the Board is obligated to take the Veteran's reports of painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is presented with clear involvement of an arthritic process affecting the left shoulder and painful motion.  Moreover, the Veteran is competent to report his symptoms.  At the VA examinations the Veteran reported that since service, it had been difficult to use his left arm or lift anything. 

While the Board must assess the weight to be given to the Veteran's subjective complaints of pain and functional impairment, it must also be supported by objective manifestations.  In this case, the record does not objectively show that the Veteran's functional ability was limited to such a point that a higher evaluation is warranted based on pain or weakness.  On latest examination, after 3 repetitions, there was no loss in function or range of motion.  His functional shoulder motion was not restricted to 25 degrees from the side, which would be considered 30 percent disabling.  The August 2016 report indicated that there was no acute bony injury, and no acute swelling.  The Veteran indicated that his symptoms had stabilized over the previous 2 years.  While the schedular criteria explicitly recognize that functional loss may be due to pain, the criteria also provide that subjective complaints of pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  In this case, it is not shown that there was additional functional limitation that would warrant an increased rating based on pain or weakness.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's left shoulder disability, more nearly approximates the criteria for a 20 percent rating throughout the entire period of the appeal.  The preponderance of the evidence is therefore against a rating in excess of 20 percent.







ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 20 percent rating for the left shoulder disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


